MORRISON, Judge.
The offense is driving while intoxicated; the punishment, 30 days in jail and a fine of $500.
The term of court at which appellant was tried adjourned on July 8, 1951. Notice of appeal was filed on June 27, 1951. The one bill of exception herein was filed on August 11, 1951. This was .after the expiration of the 30 days allowed by Article 760, Subdivision 5, C.C.P. The bill cannot be considered, having been filed too late. Turner v. State, 153 Tex.Cr.R. 614, 223 S.W.2d 236.
The statement of facts was filed on August 9, 1951, which was more than 30 days after the court adjourned, and it cannot be considered.
The complaint and information appear regular on their face; and nothing being presented for review, the judgment of the trial court is affirmed.